Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the specification filed 11/03/2021, the previous objection to the specification is withdrawn. 

In view of the amendments to claims 8 and 9 filed 11/03/2021, the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce B. Vance on 02/01/2022.

The application has been amended as follows: 

1.         (Currently Amended) A structural cable of a construction work, the structural cable comprising:
a bundle of load-bearing tendons;
a first sheath containing the bundle of tendons;

a plurality of light-radiating modules configured to radiate light, 
wherein each light-radiating module is arranged within the structural cable to radiate light through at least one window defined by an opening in the second sheath, outwardly relative to the structural cable,
the structural cable further comprising a reception element arranged through the opening or between the first and second sheaths and in front of the opening,
wherein the reception element receives at least one light-radiating module.

2.         (Canceled)

4.         (Currently Amended) The structural cable according to claim 3, 

wherein the spacer element has a circumferential end secured to the reception element.

7.         (Currently Amended) The structural cable according to claim [[2]] 1, wherein the reception element comprises a U-shaped profile defining an inner cavity for receiving a light-radiating module.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789